J-A13009-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ESTATE OF MARY AGNES              :    IN THE SUPERIOR COURT OF
 LEWIS A/K/A MARY A. LEWIS,               :         PENNSYLVANIA
 DECEASED                                 :
                                          :
                                          :
 APPEAL OF: RICHARD T. LEWIS              :
                                          :
                                          :
                                          :    No. 1192 WDA 2017

                     Appeal from the Order July 24, 2017
              In the Court of Common Pleas of Allegheny County
                  Orphans' Court at No(s): No. 02-15-00342


BEFORE: OLSON, J., DUBOW, J., and MUSMANNO, J.

JUDGMENT ORDER BY OLSON, J.:                             FILED MAY 16, 2018

      Appellant, Richard T. Lewis, appeals pro se from the order entered on

July 24, 2017. We quash in part and affirm in part.

      As our disposition is based solely on the procedural posture of this case,

we decline to set forth the factual background. On January 16, 2015, letters

testamentary were granted to Lyndarnell Lewis (“Executrix”) after the death

of her mother Mary A. Lewis (“Decedent”).           Appellant, Decedent’s son,

objected to the probate of Decedent’s will. On January 7, 2016, the trial court

dismissed Appellant’s petition challenging the probate of the will, granted

Executrix possession of Decedent’s former residence, and ordered Appellant

to vacate the residence within 30 days.       Appellant filed a timely notice of

appeal.   This Court quashed the appeal for failure to comply with briefing
J-A13009-18


requirements. In re Estate of Lewis, 159 A.3d 40, 2016 WL 5922638 (Pa.

Super. 2016) (unpublished judgment order).

      Appellant failed to comply with the January 7, 2016 order to vacate the

residence.   Thus, Executrix petitioned to evict Appellant from Decedent’s

former residence. On July 24, 2017, the trial court authorized the Allegheny

County Sheriff to evict Appellant if he did not vacate Decedent’s former

residence within 20 days. Appellant filed the instant appeal. The trial court

ordered Appellant to file a concise statement of errors complained of on appeal

(“concise statement”).   See Pa.R.A.P. 1925(b). Appellant filed his concise

statement on September 8, 2017.

      Appellant presents two issues for our review:

      1. Whether Appellant was denied a full and fair hearing and
         disposition of the case on the merits based upon well-
         established legal principles and precedents, in violation of the
         due process clause[s] of the Pennsylvania and United States
         constitutions – through procedural manipulation and
         shenanigans of counsel?

      2. Whether the [trial] court violated Appellant’s right to due
         process of law by arbitrarily issuing an order and by refusing
         to allow Appellant to present a petition to the court?

Appellant’s Brief at vii (complete capitalization removed).

      In his first issue, Appellant challenges the trial court’s January 7, 2016

order.   That order was a final order under Pennsylvania Rule of Appellate

Procedure 341(a). Therefore, any appeal from that order had to be filed within

30 days. See Pa.R.A.P. 903(a). Appellant filed the instant notice of appeal

over 17 months after that 30-day time period expired. Accordingly, we lack


                                     -2-
J-A13009-18


jurisdiction to consider the merits of Appellant’s first issue and quash that

portion of this appeal. See Commonwealth v. Duffy, 143 A.3d 940, 944

(Pa. Super. 2016).

        In his second issue, Appellant argues that the trial court violated his

right to due process of law. This argument is waived as Appellant failed to

include it in his concise statement.      See Pa.R.A.P. 1925(b)(4)(vii).     As

Appellant waived the only issue over which we have jurisdiction, we affirm the

trial court’s July 24, 2017 order.

        Appeal quashed in part. Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/16/2018




                                      -3-